Nos. 109,577
                                             109,578
                                             109,579
                                             109,770
                                             109,771

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                            In the Matter of Protest Appeals of
                           LYERLA, KATHY L. LIV. TRUST, et al.,
                      for Tax Year 2011 in Johnson County, Kansas.


                                SYLLABUS BY THE COURT


1.
       Neither K.S.A. 2011 Supp. 74-2433f(e) nor K.S.A. 2011 Supp. 74-2437 give the
Court of Tax Appeals the authority to adopt regulations that would set jurisdictional
requirements for parties appearing before it.


2.
       If a timely notice of appeal is filed with the Court of Tax Appeals, the failure to
have the proper party sign that notice does not deprive the Court of Tax Appeals of
jurisdiction over the appeal.


3.
       Administrative agencies are created by statute, so they have only the powers
granted by statute. The Court of Tax Appeals has no authority to determine the validity of
contractual agreements between taxpayers and those hired by the taxpayers to represent
them before the Court of Tax Appeals. Nor does the Court of Tax Appeals have authority
to determine whether a party is engaging in the unauthorized practice of law or whether
an attorney is violating attorney-ethics rules.
4.
       Like any administrative agency exercising quasi-judicial authority, the Court of
Tax Appeals may question its own authority or jurisdiction to hear a matter. Accordingly,
the Court of Tax Appeals may take steps to determine whether the real party in interest is
before it.


5.
       On the facts of this case, where the judges of an administrative-law court have
concluded that the representatives of a party lack credibility (one as a witness sworn
under oath and the other as an attorney who must make truthful representations to a
tribunal) and have conducted an inquisition on matters beyond the agency's jurisdiction to
the detriment of the party, a reasonable person would lack confidence that the judges
could provide a fair and impartial hearing. Accordingly, in this circumstance, the failure
of these judges to recuse from further proceedings in the case would be unreasonable
under K.S.A. 2013 Supp. 77-621(c)(8).


       Appeal from Court of Tax Appeals. Opinion filed October 17, 2014. Reversed, vacated in part,
and remanded with directions.


       R. Scott Beeler and Carrie E. Josserand, of Lathrop & Gage LLP, of Overland Park, and Linda
Terrill, of Property Tax Law Group, LLC, of Leawood, for appellant taxpayers.


       Kathryn D. Myers, assistant county counselor, of Olathe, for appellee Board of Johnson County
Commissioners.


Before POWELL, P.J., LEBEN and ARNOLD-BURGER, JJ.


       LEBEN, J.: Five taxpayers who appealed tax valuations to the Court of Tax
Appeals saw their appeals dismissed by that body because their appeal notices had been
signed by non-attorneys. In addition, even though the Court of Tax Appeals ultimately


                                                  2
concluded that it had no jurisdiction to hear the appeals, it ruled in some of the cases that
the contractual agreements between the taxpayers and those they hired to represent them
before the Court of Tax Appeals (an attorney and a tax-appraisal firm) were void as
against public policy.


       The taxpayers have appealed to this court, arguing that the Court of Tax Appeals
should neither have dismissed their appeals nor addressed the validity of their contractual
arrangements with the attorney and tax-consulting firm. We agree. Any problem with the
signature on the appeal notices would have been a correctable matter, not a jurisdictional
hurdle that should have prevented the Court of Tax Appeals from considering the
appeals. And the Court of Tax Appeals has no statutory authority to determine the
validity of contractual arrangements between a taxpayer and a third party the taxpayer
hires to represent it. We therefore reverse the decision of the Court of Tax Appeals and
remand these appeals for further proceedings.


                         FACTUAL AND PROCEDURAL BACKGROUND


       Five separate tax appeals, all from Johnson County, have been consolidated into
one appeal. In all five cases, the taxpayers appealed real-property valuations, and the
Court of Tax Appeals dismissed the appeals for lack of subject-matter jurisdiction. All of
the taxpayers are corporations, trusts, or some other form of artificial entity, i.e., they are
not individuals owning property in their own name. And the notices of appeal for all the
taxpayers were filed by non-attorneys who had been hired to assist with the tax appeals
but who were not otherwise employees or owners of the taxpayers.


       Three of the taxpayers—the Kathy L. Lyerla Living Trust, MBS Barkley 1031,
LLC, and ACDC Investments, LLC—filed their appeals in the small-claims division of
the Court of Tax Appeals. The other taxpayers—Flik, Inc., and THF College Boulevard,
L.L.C.—filed their appeals in the regular division of the Court of Tax Appeals.


                                               3
       Flik and THF College Boulevard hired tax consultants (Property Tax Services,
Inc., and Hollrah and Fricke, Inc., respectively) to handle their tax appeals. Non-attorney
employees of those companies signed and filed the notices of appeal.


       The other taxpayers all hired J.W. Chatham & Associates, Inc., a tax-consulting
firm, to handle their tax appeals, and a non-attorney employee of Chatham signed and
filed the notices of appeal for those taxpayers. When the taxpayers didn't get any relief
from their tax assessments from the small-claims division, they each pursued a further
appeal to the regular division. Attorney Linda Terrill filed a notice of appeal in the
regular division for each taxpayer.


       That summarizes the relevant history for the appeals of Flik and THF College
Boulevard. But quite a bit more took place in the appeals involving the Lyerla Living
Trust, MBS Barkley 1031, and ACDC Investments.


       In the appeal by the Lyerla Living Trust, Johnson County and Terrill reached an
agreement to a reduced appraised value and submitted a proposed order reflecting that
agreement. But the Court of Tax Appeals refused to consider the merits of any of these
taxpayers' appeals or to accept the parties' agreement on the proper valuation for the
property in the Lyerla case because it concluded that a non-attorney cannot sign the
notice of appeal for a corporate or artificial entity. Based on that ruling, the Court of Tax
Appeals concluded that none of the taxpayers had filed a timely appeal.


       The process leading to that ruling began when the Court of Tax Appeals issued an
initial order on August 23, 2012, asking that these taxpayers show cause why their cases
should not be dismissed for lack of jurisdiction. The orders said that the Court of Tax
Appeals sought to determine the identity of the real party in interest in each case and
whether the Court could properly exercise subject matter jurisdiction. On August 31,


                                              4
2012, the Court of Tax Appeals asked Terrill to provide the contracts between Chatham
and the taxpayers. It then held an extensive hearing (resulting in a 226-page transcript) on
September 18, 2012. Most of the hearing focused on the taxpayers' relationships with
Chatham and Terrill.


       The Court of Tax Appeals issued an order of more than 80 pages in each
taxpayer's case on October 11, 2012. It concluded that it had no subject-matter
jurisdiction because the appeal notices weren't properly signed. But the orders also made
several other conclusions:
   • That even though Chatham had a contingent-fee interest in the appeals, the
       taxpayers remained the real parties in interest in their tax appeals;
   • That the written contracts between Chatham and the taxpayers were void as
       against public policy—specifically, that they were champertous (the result of "an
       officious intermeddler['s]" involvement in a lawsuit in exchange for part of the
       proceeds, Black's Law Dictionary 279 [10th ed. 2009]) but that the champertous
       nature of these agreements did not eliminate the Court of Tax Appeals' jurisdiction
       over the appeals;
   • That if the Court of Tax Appeals had proper jurisdiction over the appeal, it would
       require that the taxpayers proceed without their chosen representatives (Chatham
       and Terrill) because the court concluded that Chatham had engaged in the
       unauthorized practice of law, that Terrill had assisted Chatham in doing so, and
       that Terrill appeared to have violated several provisions of the Kansas Rules of
       Professional Conduct;
   • That it found "general reasons to question the credibility of [Jerry W.] Chatham's
       testimony and Terrill's statements regarding whether or not the replacement
       decisions [replacing Terrill with another attorney in some cases] were
       economically motivated." (Jerry W. Chatham is a principal and owner of J.W.
       Chatham & Associates, which we generally reference in this opinion as Chatham.)



                                              5
       The taxpayers responded on October 29, 2012, with a request for reconsideration
and a motion to strike at least those portions of the order that addressed issues involving
attorney-ethics rules and the contractual relationship between the taxpayers, Chatham,
and Terrill. The Court of Tax Appeals granted reconsideration, but on February 20, 2013,
it issued a 175-page order in each case that reached the same basic conclusions as the
earlier order.


       Some of the conclusions went further than the initial order. For example, the Court
of Tax Appeals now concluded that Terrill had actually violated several of the attorney-
ethics rules, not merely appeared to have violated them. In addition, the court made
extensive factual findings about why it did not find the testimony of Jerry Chatham or the
representations made by Terrill at the September 18 hearing credible.


       We must note one other procedural item specific to these appeals. After the initial
order of the Court of Tax Appeals, the taxpayers filed a motion on November 2, 2012,
seeking the disqualification of each of the judges on the Court of Tax Appeals. The
motion generally alleged bias against Chatham and Terrill "and thus a bias against
Taxpayer." In support, Terrill submitted an affidavit stating that two members of the
Court of Tax Appeals had filed an ethical complaint against her on October 4, 2012,
before the court had reached its decision, alleging she had committed "possible
violations" of ethics rules. The Court of Tax Appeals denied the recusal motion in an
order issued November 27, 2012. That court found no legal basis for recusal. It also
concluded that it was an independent body with no mechanism to provide substitute
judges; accordingly, it concluded that the rule of necessity would require its judges to
hear the appeals even if there were some valid basis for disqualification.


       That completes the procedural background we find necessary to frame the issues
we must decide. We should also note, though, that the 2014 Kansas Legislature has made
changes to the statutes governing the Court of Tax Appeals. In fact, even the name of that


                                             6
tribunal has been changed—reverting back to its former name, the Board of Tax Appeals.
See L. 2014, ch. 141. None of the parties to this appeal have filed anything with our court
suggesting that these legislative changes should have any impact on the issues now
before us. We have not considered those legislative changes and accordingly express no
opinion on what impact, if any, they may have on remand.


                                         ANALYSIS


I. These Tax Appeals Should Not Have Been Dismissed for Lack of Jurisdiction.


       The starting point for our analysis is whether the Court of Tax Appeals was correct
in dismissing the appeals for lack of subject-matter jurisdiction. Since there are some
differences in the statutory provisions regarding the court's small-claims division and its
regular division, we will discuss separately the appeals that began in each division.


       For the appeals of MBS Barkley 1031, ACDC Investments, and the Kathy L.
Lyerla Living Trust, which began in the small-claims division, we conclude that
jurisdiction was proper based on our separate decision today in In re Tax Appeal of
Rakestraw Brothers, 50 Kan. App. 2d ___ (No. 110, 219, this day decided). As we
explain in greater detail there, a statute applicable to the small-claims division, K.S.A.
2011 Supp. 74-2433f(f), provided that a taxpayer could appear there through a tax
representative or agent. 50 Kan. App. 2d at ___, slip op. at 4-5. This statute provides that
attorneys, certified public accountants, and a "tax representative or agent" may represent
taxpayers in the small-claims division. Another subsection, K.S.A. 2011 Supp. 74-
2433f(e), provided that the notice of appeal be "in the form prescribed by the rules" of the
Court of Tax Appeals. We concluded that a fair reading of these provisions together
would allow any of the parties listed in subsection (f) to file the appeal notice, 50 Kan.
App. 2d at ___, slip op. at 8-9, and that even if there were some problem with the
signature, it would be a correctible error, not a jurisdictional defect. 50 Kan. App. 2d at


                                              7
___, slip op. at 9-10, 12. Based on the legal ruling we reached in Rakestraw Brothers, we
conclude that the Court of Tax Appeals wrongly dismissed the appeals of MBS Barkley
1031, ACDC Investments, and the Kathy L. Lyerla Living Trust.


       We turn now to the appeals of Flik and THF College Boulevard, which were filed
in the regular division. In that division, the provisions of K.S.A. 2011 Supp. 74-2433f(f)
that allow non-attorneys to represent taxpayers do not apply. And Kansas administrative
agencies "may require a corporation or other artificial person to participate by counsel."
K.S.A. 77-515(c).


       But the rules of the Court of Tax Appeals allowed at least some non-attorneys to
represent corporations or other artificial entities. One rule provided an authorized
employee or officer of a corporation or entity could participate in proceedings on behalf
of the corporation or entity, so long as the representative didn't engage in the practice of
law. K.A.R. 94-5-6(b), (d) (2011 Supp.). The rule also gave the Court of Tax Appeals the
option to require a corporation or other artificial entity to participate through an attorney.
K.S.A. 94-5-6(e) (2011 Supp.).


       K.A.R. 94-5-6 (2011 Supp.), which we have just discussed, defines who may
participate in a proceeding on behalf of an artificial entity: an employee or officer. A
separate rule, K.A.R. 94-5-4(b) (2011 Supp.), provides that notices of appeal be "signed
by the party or the party's attorney." Even if we assume that an artificial entity's employee
or officer counted as "the party" under K.A.R. 94-5-4(b) (2011 Supp.), the signers of the
notices of appeal for Flik and THF College Boulevard still wouldn't have had the
authority to sign the notices since they weren't employees or officers of the taxpaying
entities.


       We are left, then, with timely filed notices of appeal signed by people not
authorized under Court of Tax Appeals rules to do so. The question is whether this


                                              8
deprives the Court of Tax Appeals of jurisdiction over the appeals, and we conclude that
it does not.


       First, the requirements providing who may—and may not—sign a notice of appeal
come only from Court of Tax Appeals regulations. As we explain in Rakestraw Brothers,
an agency may not create a jurisdictional requirement for itself unless the legislature has
specifically authorized it to do so, and nothing in K.S.A. 2011 Supp. 74-2437, the
authorizing statute for K.A.R. 94-5-4 (2011 Supp.) and K.A.R. 94-5-6 (2011 Supp.),
suggests that the Court of Tax Appeals has the authority to adopt jurisdictional
requirements by regulation. See 50 Kan. App. 2d at ___, slip op. at 7-8.


       Second, the Court of Tax Appeals regulations make clear that the signature
requirement is not jurisdictional. A separate provision of K.A.R. 94-5-4(b) (2011 Supp.)
provides that "[i]f a pleading is filed with insufficient information or is otherwise
deficient, the pleading may be rejected by the court or may be accepted by the court, with
supplementation by the parties required by the court." (Emphasis added.) As we explain
in Rakestraw Brothers, a provision giving the body discretion whether to accept a form
that is deficient in some way is not a jurisdictional provision; if there's no jurisdiction, the
court has no choice about whether to proceed. See 50 Kan. App. 2d at ___, slip op. at 9-
10.


       Third, another Court of Tax Appeals rule, K.A.R. 94-5-1(a) (2011 Supp.),
provides that to the extent that other statutes do not specifically apply, the Kansas Code
of Civil Procedure shall apply to proceedings in the regular division. That brings into
play K.S.A. 2011 Supp. 60-211(a), which provides for striking an unsigned court paper
only if the failure to sign is not corrected after being brought to the party's attention. See
Rakestraw Brothers, 50 Kan. App. 2d at ___, slip op. at 8. The failure to sign a notice of
appeal does not deprive even a judicial court of jurisdiction over that appeal. Becker v.
Montgomery, 532 U.S. 757, 760, 763-68, 121 S. Ct. 1801, 149 L. Ed. 2d 983 (2001).


                                               9
       So the failure to have a proper signature on the notice of appeal does not deprive
the Court of Tax Appeals of jurisdiction over an appeal. Further, to the extent the Court
of Tax Appeals had discretion in this case to dismiss these taxpayers' appeals under
K.A.R. 94-5-4(b) (2011 Supp.), which states that nonconforming appeal notices "may be"
rejected, we hold it was an abuse of discretion to dismiss the appeals without first giving
Flik and THF College Boulevard an opportunity to correct these errors—just as a court in
the judicial branch would be required to do. See Rakestraw Brothers, 50 Kan. App. 2d at
___, slip op. at 9-10. We therefore conclude that the Court of Tax Appeals erred when it
dismissed these appeals.


II. The Court of Tax Appeals Exceeded Its Authority When It Considered and Purported
    to Decide Matters Beyond Its Statutory Jurisdiction.

       As we have set out earlier in this opinion, in addition to determining that it had no
subject-matter jurisdiction, the Court of Tax Appeals also addressed several other matters
in three of the appeals—including the validity of the contracts between the taxpayers and
their representatives, whether the taxpayers' representatives had engaged in (or assisted
in) the unauthorized practice of law, and whether the taxpayers' attorney had violated
attorney-ethics rules. The taxpayers in those three appeals contend that the Court of Tax
Appeals had no authority to address these issues. We agree.


       Administrative agencies are created by statute, so they have only the powers
granted to them by statute. See Ft. Hays St. Univ. v. University Ch., Am. Ass'n of Univ.
Profs., 290 Kan. 446, Syl. ¶ 1, 228 P.3d 403 (2008). The powers of the Court of Tax
Appeals are set forth in K.S.A. 2011 Supp. 74-2437, which authorizes it to hear tax
appeals and to make the rules needed for handling those appeals:


              "The state court of tax appeals shall have the following powers and duties:



                                                 10
               "(a) To hear appeals from the director of taxation and the director of property
       valuation on rulings and interpretations by said directors, except where different
       provision is made by law;
               "(b) to hear appeals from the director of property valuation on the assessment of
       state assessed property;
               "(c) to adopt rules and regulations relating to the performance of its duties and
       particularly with reference to procedure before it on hearings and appeals; and
               "(d) such other powers as may be prescribed by law."


In addition to that statute, K.S.A. 2011 Supp. 79-1609 and K.S.A. 79-2005 provide for an
aggrieved taxpayer to appeal the appraised value of real property for real-estate tax
purposes to the Court of Tax Appeals.


       The issue for the Court of Tax Appeals to decide in each of these cases was
whether the taxpayer's property value had been correctly assessed. In a property-valuation
appeal, the determination of the proper assessed value is the only issue the Court of Tax
Appeals is authorized to determine—with one exception.


       That exception applies to any administrative agency exercising quasi-judicial
authority. Such a body, like the Court of Tax Appeals, may also question its own
authority, or jurisdiction, to hear a matter. See Board of Meade County Comm'rs v. State
Director of Property Valuation, 18 Kan. App. 2d 719, 726-28, 861 P.2d 1348, rev. denied
253 Kan. 856 (1993). Because the Court of Tax Appeals in cases like these has
jurisdiction only over appeals brought by taxpayers, it could properly investigate whether
the taxpayers on whose behalf these appeals were filed were, in fact, the real parties in
interest. See 18 Kan. App. 2d at 726-28. We therefore disagree with the taxpayers'
separate contention that the Court of Tax Appeals could not make a real-party-in-interest
determination. Our conclusion is supported by the statutory scheme, under which only the
"taxpayer" has the right to appeal. See K.S.A. 2011 Supp. 79-1609 and K.S.A. 79-2005.




                                                   11
The Court of Tax Appeals has the authority to determine the rights of the taxpayer, not
anyone else.


       The Court of Tax Appeals ultimately concluded that these taxpayers were the real
parties in interest in their appeals. Yet it proceeded to address the validity of the
contractual agreements between the taxpayers and their representatives, the possible
unauthorized practice of law, and possible violations of attorney-ethics rules. The court
had no authority to do so:
   • Nothing in the Court of Tax Appeals' statutory authority provides that it may
       determine the validity of contracts between taxpayers and third parties (tax
       representatives or attorneys) who are not even parties to the tax appeal.
   • Nothing in the Court of Tax Appeals' statutory authority provides that it may
       determine whether someone is practicing law without a license or whether an
       attorney has violated attorney-ethics rules. The Kansas Supreme Court has the sole
       power to regulate the practice of law, and it has cautioned that its authority will
       not be ceded to other branches of government. See State ex rel. Stephan v. Smith,
       242 Kan. 336, Syl. ¶ 12, 747 P.2d 816 (1987). The Court of Tax Appeals is an
       agency of the Executive Branch, K.S.A. 2011 Supp. 74-2433a, and it has no
       statutory authority over these matters.
   • None of these matters—even if true—would deprive the Court of Tax Appeals of
       jurisdiction over these appeals. Thus there was no basis for the Court of Tax
       Appeals to issue rulings about them.


       We do not suggest that members of the Court of Tax Appeals are prohibited from
reporting potential violations of attorney-ethics rules to the proper authorities. Indeed,
lawyer members of the court may have a duty to do so under the Kansas Rules of
Professional Conduct, KRPC 8.3 (2013 Kan. Ct. R. Annot. 653). But the Court of Tax
Appeals as a body has no authority to decide such matters. Even an administrative agency
exercising quasi-judicial powers has only the power the legislature has given it. Thus,


                                              12
while it may examine whether it has authority, or subject-matter jurisdiction, to consider
an issue, it may not go into other unrelated matters that it isn't specifically authorized by
statute to decide. See In re Tax Appeal of Trickett, 27 Kan. App. 2d 651, 656, 8 P.3d 18
(2000).


       Our conclusion is reinforced by two additional points. First, key parties to these
additional findings—Chatham and Terrill—were not parties to the case before the Court
of Tax Appeals. Accordingly, no conclusion made by the Court of Tax Appeals could be
binding upon them. Second, as the Connecticut Supreme Court concluded in Robertson v.
Stonington, 253 Conn. 255, 259-63, 750 A.2d 460 (2000), even if there were some
impropriety in the contractual arrangement between a taxpayer and its attorney or
representative, public policy is best served by having the Court of Tax Appeals stick to
tax matters, while leaving questions about the unauthorized practice of law or
champertous agreements involving attorneys to the attorney-discipline process.


       As the Connecticut court noted, two public policies are at issue—"the public
policy against the unauthorized practice of law, and the public policy in favor of fair and
accurate taxation." 253 Conn. at 260-61. The court noted that "no public policy . . .
discourages bringing valid tax appeals" and that there was no evidence in its case that the
tax-consulting firm involved there "promotes frivolous tax appeals." 253 Conn. at 261.
The court then noted that the tax-consulting firm was not a party to the tax appeal, so that
"[i]t would be inappropriate . . . to make [an unfavorable] determination about [its]
actions because [it] is not a party to the action before this court, and is not in any position
to defend [itself] against the defendant's accusations." 253 Conn. at 261. Accordingly, the
court held that whether the tax-consulting firm was engaging in the unauthorized practice
of law was an issue for disciplinary authorities and not for the tax-appeal process. 253
Conn. at 261-63.




                                              13
       Here too, the Court of Tax Appeals has expertise and authority over tax matters,
not champerty, the unauthorized practice of law, or attorney-ethics rules. No impropriety
in the arrangements between the taxpayers and its representatives would remove the
government's obligation to tax fairly. See Robertson, 253 Conn. at 263. The Court of Tax
Appeals' authority did not extend to the validity of the arrangements between the
taxpayers and their representatives (and attorney) or to attorney-ethics compliance.
Accordingly, we reverse and vacate its findings and rulings on these subjects, including
the ruling that in the event these appeals were to proceed, the taxpayers would have to be
represented by different counsel, representatives, or both.


III. The Judges of the Court of Tax Appeals Who Previously Ruled on the Appeals of
     Three Taxpayers Should Be Recused from Further Participation.

       The three taxpayers discussed in the preceding section (the subject of extensive
findings that we found beyond the Court of Tax Appeals' jurisdiction) moved to
disqualify each of the three judges on the court after it issued its initial ruling. These
taxpayers argued that these judges instituted broad proceedings beyond the court's
authority, interfered with the taxpayers' choice of counsel and tax representative, and
made credibility findings about the attorney and tax representative that would cause a
reasonable person to question whether these judges would give the taxpayers a fair
hearing. The judges denied the motion to disqualify themselves.


       Judges of the Court of Tax Appeals are required to follow the Kansas Code of
Judicial Conduct. K.S.A. 2011 Supp. 74-2433(a); see Rule 601B (2013 Kan. Ct. R.
Annot. 725). It requires that a judge be disqualified if the judge's "impartiality might
reasonably be questioned" or when the judge "has a personal bias or prejudice concerning
the party or the party's lawyer." Rule 2.11(A)(1) (2013 Kan. Ct. R. Annot. 741). Personal
bias does not include views held by a judge based on matters that arise during litigation
or views on legal issues. State v. Foy, 227 Kan. 405, 411, 607 P.2d 481 (1980). But a



                                              14
hostile feeling, antagonism, or animosity toward one of the litigants or their attorney is a
personal bias requiring disqualification. 227 Kan. at 411; see State v. Reed, 282 Kan. 272,
Syl. ¶ 3, 144 P.3d 677 (2006). Merely reporting an attorney to disciplinary authorities for
an apparent violation of attorney-ethics rules normally does not constitute personal bias;
judges have a duty to report such issues in appropriate cases. See United States v.
Mendoza, 468 F.3d 1256, 1261-63 (10th Cir. 2006).


       In this case, however, we conclude that the impartiality of these judges might
reasonably be questioned. Although the Court of Tax Appeals immediately signaled that
it might lack the authority to consider the taxpayers' appeals at all, it launched an
inquisition into matters well beyond the limited question of whether the real parties in
interest were before it. More significantly, the judges unanimously concluded that the
sworn testimony of Chatham and the representations of attorney Terrill lacked credibility.
The taxpayers would reasonably wonder whether these judges could give them a fair
hearing while Chatham and Terrill continued to provide the taxpayers representation on
remand.


       In most cases, a judge's findings in the course of a lawsuit—even credibility
findings—are not cause for disqualification. See Foy, 227 Kan. 405, Syl. ¶ 3. Here,
however, the findings were that the chosen attorney and tax representative for these
taxpayers lacked credibility—and the findings came in an inquiry initiated solely by the
court itself that went far beyond its statutory authority. Under these facts, a reasonable
person would question the ability of these judges to continue impartially in this case on
remand. We therefore conclude that their disqualification should be ordered under K.S.A.
2013 Supp. 77-621(c)(8) on the ground that their failure to recuse under these
circumstances was unreasonable.


       A reasonable person, considering this situation, would look at whether the parties
to this appeal—the taxpayers—could have confidence that the judges were, in fact,


                                             15
impartial. It is important that those appearing in our courts have confidence that they will
receive a fair hearing. See In re Marriage of Underwood, No. 104,315, 2011 WL
6942931, at *5 (Kan. App. 2011) (unpublished opinion); State v. Bennett, No. 96,591,
2008 WL 588138, at *2 (Kan. App. 2008) (unpublished opinion); Tyler, Why People
Obey the Law (2d ed. 2006). We do not know that the judges in this case could not set
aside their previous findings to provide a fair hearing on remand. We simply conclude
that a reasonable person would justifiably lack confidence in their impartiality, and that's
sufficient to make their failure to recuse unreasonable.


       We should note that the judges refused to disqualify themselves in part based on
the rule of necessity. Under that rule, a judge who otherwise would be disqualified may
be required to continue because otherwise no judge would be available. See Geyh, Alfini,
Lubet & Shaman, Judicial Conduct & Ethics § 4.04 (5th ed. 2013). The judges assumed
for the purpose of their ruling that there was no authority to provide replacement judges
in the event of their disqualification.


       In the present posture of this appeal, however, we need not determine whether the
rule of necessity precluded the disqualification of these judges. Since the court's original
ruling, one of its members has been replaced, and the court also has a chief hearing
officer who is authorized by statute to act as a pro tem judge. See K.S.A. 2011 Supp. 74-
2433; L. 2014, ch. 141, sec. 2. While the court must act with the vote of at least two
members, it has one regular member and one pro tem member available who did not
participate in the original proceedings. Thus, it now has the ability to act on these appeals
without the participation of any of the judges whose disqualification was sought by the
taxpayers.


       Because of these changes while this appeal has been pending, we have not
thoroughly reviewed all potential authorities under which the Governor might appoint pro
tem judges because, given the current makeup of the court, it is not necessary for us to do


                                             16
so. We do not foreclose the possibility that additional pro tem judges may be appointed to
the Court of Tax Appeals. See K.S.A. 2011 Supp. 77-514(e), (f); K.S.A. 2011 Supp. 74-
2433; L. 2014, ch. 141, sec. 2; see also Johnson v. Darr, 114 Tex. 516, 517, 272 S.W.
1098 (1925) (noting that case was decided entirely by pro tem judges after all regularly
appointed judges were disqualified).


       The County also raised three other objections to the taxpayers' presentation on
appeal of this disqualification issue.


       First, it argued that the taxpayers did not follow the provisions of K.S.A. 20-311d,
a statute that provides the method for seeking disqualification of a district judge. We find
nothing in that statute that would make it applicable to the disqualification of a judge in
an administrative hearing. A provision of the Kansas Administrative Procedure Act,
K.S.A. 2011 Supp. 77-514(c), applies to such cases, not K.S.A. 20-311d. See K.S.A.
2011 Supp. 74-2426(a); Westboro Baptist Church, Inc. v. Patton, 32 Kan. App. 2d 941,
946, 93 P.3d 718, rev. denied 278 Kan. 852 (2004).


       Second, it argued that the taxpayers failed to file a motion to reconsider the judges'
denial of the recusal motion. The County cites K.S.A. 2011 Supp. 74-2426(b), which
provides that "[n]o final order of the [Court of Tax Appeals] shall be subject to review
. . . unless the aggrieved party first files a petition for reconsideration of that order . . . ."
In this case, the motion to disqualify the judges was filed while the taxpayers' motion to
reconsider the original order of the Court of Tax Appeals dismissing the appeals and
making other findings was pending.


       The problem with the County's argument is that the order denying recusal was not
a "final order" under K.S.A. 2011 Supp. 74-2426(b). "Final order" is synonymous with
"final agency action." Norris v. Kansas Employment Security Bd. of Review, 50 Kan.
App. 2d 69, 76-77, 321 P.3d 28 (2014). And the final agency action is its determination


                                                17
of the substantive rights of the parties before it, such as the ruling on the taxpayers'
valuation appeals, not its procedural rulings along the way. The Kansas Judicial Review
Act separately defines "final agency action" and "nonfinal agency action," including as
nonfinal those "part[s] of an agency . . . process that the agency intends . . . to be . . .
procedural . . . ." K.S.A. 77-607(b)(2). The final agency action in this case initially was
its original order denying relief to each of the taxpayers. The taxpayers sought
reconsideration of that final agency action as required by K.S.A. 2011 Supp. 74-2426(b).
No further action was required to preserve the judicial-disqualification issue, a purely
procedural matter, for judicial review.


       Third, it argued that a court has no authority to remove a judge of the Court of Tax
Appeals. The County based its argument on the separation-of-powers doctrine, arguing
that a court cannot remove an administrative-law judge in the Executive Branch. But the
County confuses what is actually at issue in this case. We are not called upon to remove
any judges from the Court of Tax Appeals; we are only called upon to determine whether
any of these judges should be disqualified from further participation in this appeal. The
legislature has clearly indicated that Court of Tax Appeals judges may be disqualified
from a particular proceeding for bias, prejudice, or personal interest. See K.S.A. 2011
Supp. 77-514(b), (c); K.S.A. 2011 Supp. 74-2426(a).


       We reverse the decision of the Court of Tax Appeals in each of the appeals, vacate
its unauthorized findings and rulings on the non-tax issues, and remand the cases with
directions for further proceedings consistent with this opinion.




                                               18